       Case 3:20-cv-01538-RAM Document 158 Filed 09/15/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


 MCDP PHOENIX SERVICE PTE. LTD.,

        Plaintiff

              v.                            CIVIL NO. 20-1538(RAM)

 FIRST FINANCIAL INTERNATIONAL
 BANK INC.,

        Defendant


                               MEMORANDUM AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

      Pending before the Court is putative intervenor B High House

International,          PTE,   Ltd.’s     (“BHHI”)   Motion        for    Stay   of

Disbursement of Funds Pending Appeal (“Motion for Stay”). (Docket

No.   149).   Plaintiff        MCDP   Phoenix   Services     PTE   LTD.   (“MCDP”)

subsequently filed a Motion Ne Recipiatur (Docket No. 152). BHHI

then filed a Reply To Opposition To Motion To Stay Disbursement Of

FFIB Funds Pending Appeal (Dkt. 152) (Docket No. 157). After

reviewing the parties’ submissions, the Court DENIES the Motion to

Stay for reasons set below.

      Federal Rule of Appellate Procedure 8 provides that “[a] party

must ordinarily move first in the district court for ... a stay of

the   judgment     or    order   of   a   district   court    pending     appeal.”

Fed.R.App.P. 8(a)(1)(A). A stay “is not a matter of right, even if

irreparable injury might otherwise result.” Valentin Marrero v.
      Case 3:20-cv-01538-RAM Document 158 Filed 09/15/21 Page 2 of 3
Civil No. 20-1538(RAM)                                                      2


Puerto Rico, 2021 WL 219195, at *1 (D.P.R. 2021) (quoting Nken v.

Holder, 556 U.S. 418, 433 (2009)). The Court’s analysis of a stay

pending appeal is governed by whether: (1) “the stay applicant has

made a strong showing that it is likely to succeed on the merits”,

(2) “the applicant will be irreparably harmed absent a stay,” (3)

“the issuance of a stay will substantially injure the other parties

interested in the proceeding,” and (4) “where the public interest

lies.” United States v. Negron-Cruz, 2021 WL 2315148, at *2 (D.P.R.

2021) (quoting Common Cause Rhode Island v. Gorbea, 970 F.3d 11,

14 (1st Cir. 2020)). The Supreme Court considers that the first

two factors “are the most critical” and are not easily met.

Valentin Marrero, 2021 WL 219195, at *1 (quoting Nken, 556 U.S. at

434). Therefore, “[i]t is not enough that the chance of success on

the merits be better than negligible. ... By the same token, simply

showing some possibility of irreparable injury fails to satisfy

the second factor.” Id. (quotation omitted).

     Here, the Court allowed BHHI and MCDP ample opportunity to

brief the merits of the intervention requested at Docket No. 40.

Considering that a likelihood to success on the merits is one of

the lynchpins of a stay pending appeal, the Court finds that

Defendant   BHHI   has   failed   to   surpass   this   hurdle.   The   Court

determined in its May 17, 2021 Opinion and Order that this Court

lacks jurisdiction over BHHI’s claims. (Docket No. 69). Moreover,

BHHI has failed to aver in either its Motion For Relief Under Rule
      Case 3:20-cv-01538-RAM Document 158 Filed 09/15/21 Page 3 of 3
Civil No. 20-1538(RAM)                                                      3


60(B)(1) And (2) And The Inherent Powers Of The Court, which this

Court already denied, or its pending Motion to Stay that the Court

has jurisdiction over its claims. (Docket Nos. 103, 132, 147 and

149). Thus, BHHI lacks a likelihood of success on the merits

regarding whether it may intervene in this case and whether the

Court wrongly denied its reconsideration at Docket No. 103. Because

BHHI has failed to surpass one of the most critical factors

regarding   whether   a   stay   is   appropriate,   the   Court   need   not

consider the remaining factors relevant to a stay. The Court finds

that a stay of the disbursement of funds is not appropriate.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 15th day of September 2021.

                                            S/ RAÚL M. ARIAS-MARXUACH
                                           United States District Judge
